Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 12/30/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.  Claims 1-9 and 11-13 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue: The applicant argues with respect to claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below. It is to be noted that Examiner’s rejections are based on her broadest reasonable interpretation including the interpretation stated in the 112 rejection section below. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

other size and shape of at least one side of each function module”, i.e., what scope difference exixsts between “other size and shape of at least one side of each function module” and “a size and shape of at least one side of each function module”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any size and shape on any portion of at least one side of each function module.  Claims 2-9 and 11-13 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 206022735. Submitted by IDS) in view of Kim et al (US 9748689, submtted by IDS).
As to claim 1, Wu discloses an integration device for integrating function modules (abstract; claim 1; figure 1; paragraph [0021]-[0028]), used to communicate with an IoT device in the environment, comprising:
a plurality of function modules, each function module respectively being capable of different function (figure 1 and [0021]-[0027], the directly connected module 4 and USB module are considered a plurality of function modules);
a body consisted of at least two faces, each face being formed thereon an assembling slot respectively (figure 1, baseplug module 5 is a body, the top face connects to a function module 4 above; [0021]-[0027], two side faces at least one of which connects to additional function module such as USB external modules. It is to be noted that the claimed limitation recites “faces” instead of “sides” of the body, therefore Examiner interprets two of the sides that directly connect/face to other modules as “faces” of the body.  It is also to be noted that the claimed “function module” is not limited to a specific type), wherein a size and a shape of each assembling slot (21) are corresponding to other size and other shape of each function module (3) (figure 1, baseplug mudule 5), the size and shape of the assembling 
a control module (figure 1 and [0027] wherein a control module is implied in order to control wireless communication using such as the wfi module), arranged in the body and comprising a wireless transmission unit ([0027], a wireless transmission unit is implied in for wifi module to work) and an MCU electrically connected with the wireless transmission unit ([0027],wireless module), the control module having a plurality of first connection ports (figure 1, baseplug module 5, each of the three faces, one top, two sides, have connection ports, being connected to the control module is implied in order to provide corresponding functions such as wireless communiations), one end of each first connection port is electrically connected with the MCU (see citation and explanation in preceding limitation) and other end of each first connection port is extended and exposed in each assembling slot ([0021], “pin interface unit”);
wherein each function module is respectively assembled on each assembling slot of each face of the body for communicating with the MCU in the body directly through each first connection port and is configured to communicate with the IoT device through the wireless transmission unit in the body (figure 1 and [0027]), and a space of one of the assembling slots is filled by one of the function modules when the function module is assembled on the assembling slot by one side (figure 1 and [0021]).
However, Wu does not expressly disclose three faces of the body, or that a denting part is formed at an edge of each asembling slot for each of the function modules to be easily removed from each assembling slot, or that each assembling slot is a notch being formed by performing an inwardly indenting process from each face of the body, and a size and a shape of each assembling slot are a pin receiver 160 into which a pin of the other module is to be inserted”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Wu with Kim.  The suggestion/motivation of the combination would have been to assembly modules at regular positions (Kim, col. 3, paragraph 1).
As to claim 3, Wu-Kim discloses the integration device in claim 1, wherein the plurality of function modules comprises a fan module, a light switching module ([0015], lighting module), an air-condition controlling module, an air quality sensing module, a contact sensing module, a temperature sensing module, a humidity sensing module, a vibration sensing module, a person sensing module, a smoke sensing module, a doorbell controlling module, an infrared module, a camera module, a wireless charging module (Wu, [0015], wireless charging module), a display module or a speaker module.
As to claim 4, Wu-Kim discloses the integration device in claim 1, wherein each function module respectively has a second connection port corresponding to one of the first connection ports, and each function module is electrically connected with the first connection port through the second connection port when being assembled on each assembling slot (Wu, figure 1 and [0021]-[0027], corresponding pins/connectors between function modules and base module in order to connect).

As to claim 6, Wu-Kim discloses the integration device in claim 1, wherein the body is arranged with a power supplying port electrically connected with the MCU, the power supplying port is configured to receive external power for providing the power to each of the function modules (Wu, [0027][-[0027]; [0015]).
As to claim 7, Wu discloses the claimed invention substantially as discussed in claim 6 but does not expressly disclose that the control module comprises a battery unit electrically connected with the MCU, the battery unit is configured to receive the power from the power supplying port for charging, and to provide saved power to each of the function modules through the MCU while the power supplying port stops receiving the power.  Kim discloses a concept for a first module to provide a battery unit electrically coupled to a micro processor to provide current to another module while the other module needs to receive power (col. 10, lines 35-45).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Wu with Kim. The suggestion/motivation of the combination would have been to provide current (Kim, col. 10, lines 35-45).
As to claim 8, Wu-Kim discloses the integration device in claim 7, wherein the battery unit is one of the plurality of function modules and is removably assembled on one of the assembling slots (Wu, see citation in rejection to claim 1 regarding function modules removably assembled on one of the assembling slots; see Kim, col. 10, lines 35-45, regarding a separate module to contain battery unit to provide current to another module.  See similar motivation to combine in rejection to claim 7).
As to claim 11, Wu-Kim discloses the integration device in claim 1, wherein each assembling slot is respectively arranged with one or more first magnetic components, each function module is respectively arranged with one or more corresponding second magnetic components, and the function .
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu-Kim, as applied to claim 1 above, and further in view of Rosso (US 20110106996 A1).
As to claim 2, Wu-Kim discloses the claimed invention substantially as discussed in claims 1, including wherein the body is a square object consisted of six faces having similar size and similar shape (Wu, figure 1; Kim, figure 1), but does not expressly disclose that the six faces having same size and same shape.  Rosso discloses a concept for a square controller module to have six faces having same size and same shape ([0041], “cube module connector”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Wu-Kim with Rosso. The suggestion/motivation of the combination would have been to enable adaptable module connectors (Rosso, [0041]).
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu-Kim, as applied to claim 8 above, and further in view of Liao (US 9161464).
As to claim 9, Wu-Kim discloses the claimed invention substantially as discussed in claim 8, but does not expressly disclose wherein the battery unit (13) is a portable power bank.  Liao discloses battery being a removable power bank (col. 4, lines 25-32).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Wu-Kim with Liao. The suggestion/motivation of the combination would have been to provide a module power bank (Liao, col. 4, lines 25-32).
12.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu-Kim as applied to claim 1 above, and further in view of Coffey (US 2002/0181249).
As to claim 12, Wu-Kim discloses the integration device in claim 1, wherein the control module (10) is arranged with multiple vertical ports, each port is electrically connected to the MCU, one end of 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Wu-Kim with Coffey. The suggestion/motivation of the combination would have been to convert powers (Coffrey, [0043]).
As to claim 13, Wu-Kim-Coffey discloses the integration device in claim 12, wherein the control module comprises multiple cables, one end of each cable is electrically connected with one of the transforming ports on the control module, and other end of each cable is electrically connected with each first connection port (see citation in rejection to claim 1 and claim 12, Wu, in combination with Coffey, [0043], “cables”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449